IN THE SUPREME COURT OF MISSISSIPPI

                                 NO. 2008-CA-01984-SCT

JO CAROL ALFORD, INDIVIDUALLY, AND AS
EXECUTRIX OF THE ESTATE OF ARTHUR
RANDALL ALFORD, DECEASED

v.

MISSISSIPPI DIVISION OF MEDICAID


DATE OF JUDGMENT:                           12/02/2008
TRIAL JUDGE:                                HON. CYNTHIA L. BREWER
COURT FROM WHICH APPEALED:                  MADISON COUNTY CHANCERY COURT
ATTORNEYS FOR APPELLANT:                    RONALD C. MORTON
                                            A. ELIZABETH WHITAKER
ATTORNEYS FOR APPELLEE:                     OFFICE OF THE ATTORNEY GENERAL
                                            BY: WILLIAM H. MOUNGER
                                            CHARLES P. QUARTERMAN
NATURE OF THE CASE:                         CIVIL - STATE BOARDS AND AGENCIES
DISPOSITION:                                AFFIRMED - 03/25/2010
MOTION FOR REHEARING FILED:
MANDATE ISSUED:




       BEFORE WALLER, C.J., LAMAR AND PIERCE, JJ.

       LAMAR, JUSTICE, FOR THE COURT:

¶1.    This appeal presents a case of first impression and requires us to interpret the “spousal

impoverishment” provisions of the Medicare Catastrophic Coverage Act of 1988 (MCCA),

codified at 42 U.S. Code Section 1396r-5 (2006). Specifically, this Court must determine

whether our state courts have subject matter jurisdiction over petitions requesting relief under
Chapter 42 of the United States Code, Section 1396r-5, prior to a determination of Medicaid

eligibility. Finding that the chancery court did not have jurisdiction, we affirm.

                        FACTS AND PROCEDURAL HISTORY

¶2.     Prior to filing an application for Medicaid, Jo Carol Alford filed a petition in

chancery court to increase the community spouse resource allowance (CSRA) and the

minimum monthly maintenance needs allowance (MMMNA) under 42 U.S. Code Section

1396r-5. She averred that her husband, Arthur Randall Alford, suffered from multiple

sclerosis, and the maximum MMMNA and CSRA allowed by the Mississippi Division of

Medicaid (Division) were insufficient to prevent her impoverishment once her husband

entered a nursing home and applied for Medicaid. In its answer, the Division averred that

no application had been filed on behalf of Mr. Alford for Medicaid eligibility, and that the

Alfords had failed to exhaust administrative remedies.

¶3.    At a hearing on the matter, Mrs. Alford’s counsel asserted the court had jurisdiction

under 42 U.S. Code Section 1396r-5, as well as equitable jurisdiction to rule on domestic

relations matters. Mrs. Alford’s counsel also argued that under state regulations, the Division

was prohibited from awarding a greater share of resources above the federal maximum, but

that the regulations recognized the court’s authority to do so. Counsel proceeded to question

Mrs. Alford and a certified public accountant regarding the Alfords’ finances and the

projected depletion of their income and assets once Mr. Alford was placed in a nursing home.

At the close of the hearing, counsel for Mrs. Alford requested alternative relief in the form




                                              2
of a qualified domestic relations order (QDRO), transferring Mr. Alford’s retirement assets

in the amount of $400,000 to Mrs. Alford.

¶4.    The Division did not cross-examine Mrs. Alford or the accountant, maintaining the

court lacked jurisdiction. The Division argued that it had sole authority and jurisdiction to

consider the matter, and that the chancery court was limited to judicial review of the agency’s

final decision.

¶5.    The chancery court found that it had jurisdiction to grant separate maintenance via a

QDRO. It further held that it had no authority to grant relief under 42 U.S. Code Section

1396r-5 prior to the Alfords exhausting their administrative remedies. Mrs. Alford timely

filed her notice of appeal, objecting to the chancery court’s finding that it lacked jurisdiction

under 42 U.S. Code Section 1396r-5.

¶6.    During the pendency of this appeal, Mr. Alford passed away. Mrs. Alford filed a

motion to substitute Arthur Randall Alford, individually, with the executrix of his estate, Jo

Carol Alford. Mrs. Alford asserted that the “Division of Medicaid will, no doubt, argue that

the issues before this Court are moot . . . [but] the sole issue of whether subject matter

jurisdiction exists in the Chancery Court to increase Community Spouse Resource Allowance

and Minimum Monthly Maintenance Needs Allowance remains relevant in this and future

cases around the state.” This Court granted the motion to substitute.

                                        DISCUSSION

       I.     WHETHER MR. ALFORD’S DEATH RENDERS THIS CASE MOOT.




                                               3
¶7.    The Division asserts that the action is now moot. The Division argues that Mr. Alford

failed to apply for Medicaid benefits prior to his death, and that the executrix of Mr. Alford’s

estate failed to apply “within the appropriate time period after his death.” Mrs. Alford

concedes the controversy is now moot, but argues the Court should apply the “public-

interest” exception and decide the merits of this action.

¶8.    This Court has ruled that “[c]ases in which an actual controversy existed at trial but

the controversy has expired at the time of review, become moot.” Monaghan v. Blue Bell,

Inc., 393 So. 2d 466, 466 (Miss. 1980). “This Court will not adjudicate moot questions.”

Allred v. Webb, 641 So. 2d 1218, 1220 (Miss. 1994) (citations omitted). However, there is

an exception, and the mootness rule will not be applied “when the questions involved are

matters affecting the public interest.” Id. We have ruled “there is an exception to the general

rule as respects moot cases, when the question concerns a matter of such nature that it would

be distinctly detrimental to the public interest that there should be a failure by the dismissal

to declare and enforce a rule for future conduct.” Sartin v. Barlow ex rel. Smith, 196 Miss.
159, 16 So. 2d 372, 377 (1944).

¶9.    We find that this case presents such a matter of public interest. As our current

population continues to age and our state’s coffers become more strained, we find that this

dispute falls within the public-interest exception. Medicaid impacts many Mississippians, and

we therefore find it prudent to “declare . . . a rule for future conduct” regarding the

jurisdiction of the courts to increase the MMMNA and CSRA. Id.



                                               4
       II.    WHETHER OUR TRIAL COURTS HAVE SUBJECT MATTER
              JURISDICTION UNDER 42 U.S. CODE SECTION 1396r-5 TO
              INCREASE THE MMMNA AND THE CSRA PRIOR TO AN AGENCY
              DETERMINATION OF MEDICAID ELIGIBLITY.

              A.     Background

¶10.   The Medicaid program is part of Title XIX of the Social Security Act, enacted in

1965. 42 C.F.R. § 430.0 (2009). It is jointly financed by the state and federal governments

to provide “medical assistance to low-income persons who are age 65 or over, blind,

disabled, or members of families with dependant children or qualified pregnant women or

children.” Id. State participation is voluntary, and each state determines eligibility within

“broad Federal rules.” 1 Id.

¶11.   In order to be eligible for Medicaid, the applicant must meet certain financial and non-

financial criteria. See Miss. Code Ann. § 43-13-115 (Rev. 2009). Married applicants who

receive long-term care (i.e., institutionalized spouses) have specific limitations on their income

and resources. 2 The Division must determine the couple’s income and resources and allocate

resources between the institutionalized spouse and the community spouse when determining




       1
        The Centers of Medicare and Medicaid Services (CMS) is the federal agency that
implements the Medicaid program. See CMS website, located at http://www.cms.hhs.gov
(last accessed February 22, 2010).
       2
        In 2009, an institutionalized applicant could have a monthly income of up to $2,022
and total resources of up to $4,000. Mississippi Division of Medicaid, Guidelines for the
Aged, Blind, and Disabled Living in Nursing Homes, located at http://www.medicaid.ms.gov
(last accessed February 22, 2010) (click on Medicaid Eligibility).

                                                5
eligibility. See 42 U.S.C. §1396r-5 (2006). This determination is governed by 42 U.S. Code

Section 1396r-5, the statute at issue in this case.

              B. 42 U.S.C. § 1396r-5

¶12.   The spousal-impoverishment provisions of the MCCA affect the allocation of income

and resources between the institutionalized and community spouses. See 42 U.S.C. § 1396r-5

(2006). The statute provides rules for treatment of income and resources during the eligibility

process and post-eligibility. See id.

¶13.   In computing resources for purposes of eligibility, the state agency must assess the

couple’s “total value of the resources.” 3     42 U.S.C. § 1396r-5(c)(1)(A)(I) (2006).      The

community spouse is allowed to retain a community spousal resource allowance (CSRA), which

is excluded from the eligibility calculation and is subject to a statutory cap.4 Wis. Dep’t of

Health & Family Servs. v. Blumer, 534 U.S. 473, 482-83, 122 S. Ct. 962, 151 L. Ed. 2d 935

(2002) (citing 20 C.F.R. § 416.1205). The MCCA specifically defines the CSRA as follows:

       [T]he “community spouse resource allowance” for the community spouse is an
       amount (if any) by which –
              (A) the greatest of –


       3
        The agency will calculate the total amount of the couple’s resources and allocate half
to each spouse (spousal share). 42 U.S.C. § 1396r-5(c)(1)(A) (2006).
       4
        In 2009, this maximum amount was $109,560. CMS website, 2009 SSI and Spousal
I m p o v e r i s h m e n t           S t a n d a r d s ,       l o c a t e d        a t
http://www.cms.hhs.gov/MedicaidEligibility/Downloads/1998-2010SSIFBR122909.pdf (last
accessed February 22, 2010). The State standard for the CSRA is the maximum standard
permitted by federal law. Mississippi Division of Medicaid website, Mississippi Division
of Medicaid State Plan at 26a of Attachment 2.6-A, located at
http://www.medicaid.ms.gov/MississippiStatePlan.aspx (last accessed February 22, 2010).

                                                6
              (i) $12,000 (subject to adjustment under subsection (g) of this
              section [which governs inflation]), or, if greater (but not to exceed
              the amount specified in clause (ii)(II)) an amount specified under
              the State plan,
              (ii) the lesser of (I) the spousal share computed under subsection
              (c)(1) of this section, or (II) $60,000 (subject to adjustment under
              subsection (g) of this section),
              (iii) the amount established under subsection (e)(2) of this section
              [Fair hearing provision]; or
              (iv) the amount transferred under a court order under paragraph
              (3)[.]5

42 U.S.C. § 1396r-5(f)(2)(A) (2006) (emphasis added). McCormick’s treatise provides the

following explanation for understanding the statute’s definition of the CSRA:

               For example, the Medicaid statute permit[s] the community spouse to keep
       a “community spouse resource allowance” (CSRA) equal to the greatest of
       $12,000 adjusted for inflation or one half of the couple’s resources up to $60,000
       adjusted for inflation. The state may also simply permit the community spouse
       to retain resources up to the inflation adjusted $60,000 figure. Alternatively, by
       court order, or by decision of an administrative judge (where additional resources
       are necessary to produce income to support the community spouse), the
       community spouse may be permitted to keep a greater amount.

Harvey L. McCormick, Medicare and Medicaid Claims and Procedures § 28:17 (4th ed. 2005).

“[An] enhanced CSRA will reduce the resources the statute deems available for the payment

of medical expenses; accordingly, the institutionalized spouse will become eligible for Medicaid

sooner.” Blumer, 534 U.S. at 483-84.


       5
        Paragraph (3) relates to “[t]ransfers under court orders” and provides that:
If a court has entered an order against an institutionalized spouse for the support of the
community spouse, section 1396p of this title shall not apply to amounts of resources
transferred pursuant to such order for the support of the spouse or family member (as defined
in subsection (d)(1) of this section). 42 U.S.C. § 1396r-5(f)(3) (2006).



                                               7
¶14.   Once the institutionalized spouse becomes eligible, the agency must determine the

amount of income “that is to be applied monthly to payment for the costs of care in the

institution.” 42 U.S.C. § 1396r-5(d)(1) (2006). In determining the amount of income that is

to be applied for the cost of care, the statute allows various protected amounts to be deducted

from the institutionalized spouse’s income, one being the community spouse monthly income

allowance (CSMIA). 42 U.S.C. § 1396r-5(d)(1)(B) (2006). The CSMIA is calculated based

upon the minimum monthly maintenance needs allowance (MMMNA). 42 U.S.C. § 1396r-

5(d)(2) (2006). The statute provides the following definition of the CSMIA:

       In this section (except as provided in paragraph (5)), the “community spouse
       monthly income allowance” for a community spouse is an amount by which –
               (A) except as provided in subsection (e) of this section, the
               minimum monthly maintenance needs allowance (established under
               and in accordance with paragraph (3)) for the spouse, exceeds
               (B) the amount of monthly income otherwise available to the
               community spouse (determined without regard to such an
               allowance).

42 U.S.C. § 1396r-5(d)(2) (2006) (emphasis added). The MMMNA is established by each state

based upon the official poverty line and an excess-shelter allowance; however, it is subject to

a statutory cap.6 42 U.S.C. § 1396r-5(d)(3) (2006).




       6
        In 2009, the maximum MMMNA was $2,739. Mississippi Division of Medicaid
website, Guidelines for the Aged, Blind and Disabled Living in Nursing Homes, located at
http://www.medicaid.ms.gov (last accessed February 22, 2010) (click on Medicaid
Eligibility). The Division allows the maximum under federal law. Mississippi Division of
Medicaid website, State Plan at 4c of Attachment 2.6A, located at
http://www.medicaid.ms.gov/MississippiStatePlan.aspx (last accessed February 22, 2010).

                                              8
¶15.   The language “except as provided in paragraph (5)” (in the definition of the CSMIA)

references the following provision, which is also relevant to this case:

       (5) Court ordered support
       If a court has entered an order against an institutionalized spouse for monthly
       income for the support of the community spouse, the community spouse monthly
       income allowance for the spouse shall not be less than the amount of the monthly
       income so ordered.

42 U.S.C. § 1396r-5(d)(5) (2006).

¶16.   The definition of the CSMIA references another relevant provision, subsection (e)(2),

which is the fair-hearing provision:

              (2) Fair hearing
              (A) In general
              If either the institutionalized spouse or the community spouse is
              dissatisfied with the determination of –
              (i) the community spouse monthly income allowance;
              (ii) the amount of the monthly income otherwise available to the
              community spouse (as applied under subsection (d)(2)(B) of this
              section;
              (iii) the computation of the spousal share of resources under
              subsection (c)(1) of this section;
              (iv) the attribution of resources under subsection (c)(2) of this
              section; or
              (v) the determination of the community spouse resource allowance
              (as defined in subsection (f)(2) of this section);
              such spouse is entitled to a fair hearing described in section
              1396a(a)(3) of this title with respect to such determination if an
              application for benefits under this subchapter has been made on
              behalf of the institutionalized spouse. Any such hearing respecting
              the determination of the community spouse resource allowance
              shall be held within 30 days of the date of the request for the
              hearing.
              (B) Revision of minimum monthly needs allowance
              If either such spouse establishes that the community spouse needs
              income, above the level otherwise provided by the minimum
              monthly maintenance needs allowance, due to exceptional

                                               9
              circumstances resulting in significant financial distress, there shall
              be substituted, for the minimum monthly maintenance needs
              allowance in subsection (d)(2)(A) of this section, an amount
              adequate to provide such additional income as is necessary.
              (C) Revision of the community spouse resource allowance
              If either such spouse establishes that the community spouse
              resource allowance (in relation to the amount of income generated
              by such an allowance) is inadequate to raise the community
              spouse’s income to the minimum monthly maintenance needs
              allowance, there shall be substituted, for the community spouse
              resource allowance under subsection (f)(2) of this section, an
              amount adequate to provide such a minimum monthly maintenance
              needs allowance.

42 U.S.C. § 1396r-5(e)(2) (2006) (emphasis added).

              C. Merits of the Case

¶17.   When reviewing an issue of subject matter jurisdiction, this Court applies a de novo

standard of review. Schmidt v. Catholic Diocese of Biloxi, 18 So. 3d 814, 821 (Miss. 2009).

¶18.   Mrs. Alford contends that the “unambiguous” language of the MCCA provides our state

courts with authority to increase the CSRA and the MMMNA. Mrs. Alford points to 42 U.S.

Code Section 1396r-5(d)(5) and 42 U.S. Code Section 1396r-5(f)(3) in support of her argument.

As noted supra, those provisions provide that:

       (5) Court ordered support
       If a court has entered an order against an institutionalized spouse for monthly
       income for the support of the community spouse, the community spouse monthly
       income allowance for the spouse shall not be less than the amount of the monthly
       income so ordered.

42 U.S.C. § 1396r-5(d)(5) (2006) (emphasis added).

       (3) Transfers under court orders
       If a court has entered an order against an institutionalized spouse for the support
       of the community spouse, section 1396p of this title shall not apply to amounts

                                               10
       of resources transferred pursuant to such order for the support of the spouse or
       a family member (as defined in subsection (d)(1) of this section).

42 U.S.C. § 1396r-5(f)(3) (2006) (emphasis added). Mrs. Alford argues that the phrase “has

entered” indicates that a court order must be entered prior to an application for Medicaid

benefits.   She asserts that 42 U.S. Code Section 1396r-5 provides for two, alternative

mechanisms for increasing the MMMNA and CSRA: (1) by court order prior to filing a

Medicaid application, and (2) filing an application for Medicaid and increasing the MMMNA

and CSRA through the fair-hearing process under 42 U.S. Code Section 1396r-5(e). In support

of her argument, Mrs. Alford cites Blumberg v. Tennessee Department of Human Services,

2000 WL 1586454 (Tenn Ct. App. Oct. 25, 2000), and M.E.F. v. A.B.F., 925 A.2d 12 (N.J.

Super. Ct. App. Div. 2007).

¶19.   In Blumberg, the plaintiff filed a petition in circuit court requesting a transfer of his

wife’s assets and an increase in the MMMNA. Blumberg, 2000 WL 1586454 at *1. The court

ordered the plaintiff’s wife to pay all of her monthly income to her husband as a “community

spouse allowance.” Id. Thereafter, the plaintiff filed a Medicaid application on behalf of his

wife. Id. While his wife was approved for Medicaid, the plaintiff was denied an increase in

his income allocation. Id. The agency ordered that the wife’s monthly income was to be

applied to her cost of care. Id.

¶20.   On appeal, the Tennessee Court of Appeals determined that the agency had exceeded its

jurisdiction by reversing the circuit court’s order. Id. at *2. In deciding this issue, the appellate

court determined that the language of 42 U.S. Code Section 1396r-5(d)(5) and 42 U.S. Code


                                                 11
Section 1396r-5(e) of the MCCA provided “two absolute alternative methods of setting a

spouse’s allowance and we are bound to recognize both procedures.”                 Id. at *2-*3.

Accordingly, the court held the agency was without authority to ignore the circuit court’s order.

Id. In support of its holding, the court reasoned that “had the legislature intended a different

interpretation, it could simply have stated in precise language that the administrative process

is the only procedure available.” Id.

¶21.   Similar to the Tennessee Court of Appeals, the New Jersey Superior Court has implicitly

ruled that the MCCA provides two independent means to increase the MMMNA. M.E.F. v.

A.B.F., 925 A.2d 12 (N.J. Super. Ct. App. Div. 2007). In M.E.F., the institutionalized spouse

had been receiving Medicaid benefits when the community spouse petitioned the family court

for separate maintenance under the state’s domestic laws. Id. at 15. The family court denied

the petition for “lack of factual support and procedural inadequacies.” Id. Thereafter, the

community spouse petitioned the state agency for an increase in her MMMNA, which the

agency granted. Id.

¶22.   After obtaining an increase in the MMMNA, the community spouse renewed her motion

for separate maintenance in family court. Id. At a hearing on the motion, the community

spouse argued for an additional increase in her MMMNA. Id. at 15-16. The family court

denied the motion, ruling that the “MCCA’s provisions regarding court orders of support

applied only to orders already in existence [prior to institutionalization].” Id. at 16.

¶23.   On appeal, the Superior Court held that the community spouse’s effort to obtain a court

order after she had requested an increase in the MMMNA from the agency constituted

                                               12
impermissible “parallel litigation and a form of forum shopping.” Id. at 20. The court reasoned

that, “having embarked upon the administrative path by receiving and challenging the

MMMNA provided to her, [the community spouse] is limited to that path until a final

administrative determination has been reached.” Id. at 22.

¶24.   While the courts in Blumberg and M.E.F. ruled only upon the issue of jurisdiction to

increase the MMMNA, the Superior Court of the District of Columbia has ruled that the MCCA

provides two alternative methods of increasing the MMMNA and the CSRA. In re Estate of

Tyler, 2002 WL 1274125, *3 (D.C. Super. May 30, 2002). In Tyler, the plaintiff petitioned the

trial court for a transfer of all the institutionalized spouse’s assets and an order awarding her

income and resources for her support as a community spouse. Id. at *1. The plaintiff filed her

petition after her spouse had applied for Medicaid, but prior to Medicaid’s determination of the

spouse’s eligibility. Id. at *1-*2. During the pendency of the court proceedings, the state

agency denied Medicaid benefits due to excess resources. Id. at *3.

¶25.   While the trial court denied the petition, it found that, under the MCCA, the community

spouse may seek either administrative or judicial relief to increase the MMMNA and the CSRA.

Id. at *2-3 (citing 42 U.S.C. § 1396r-5(e) and 42 U.S.C. § 1396r-5(d)(5)). After reviewing the

“express language” of 42 U.S. Code Section 1396r-5, the court stated “[t]here can be no doubt

. . . that Congress intended that spousal support orders for income not only be taken into account

[by the agency] in calculating income allowances, but also bypass the standard Medicaid rules

regarding resources and income.” Id. at *6 (citing 42 U.S.C. §§ 1396r-5(d)(2) and (A), (d)(5),



                                               13
and (f)(2)(A)(iv) and (f)(3)). In other words, the court found that court orders “preempt the

spousal resource and income allowances” under the MCCA. Id.

¶26.   The Division urges this Court to adopt the holding of Arkansas Department of Health

& Human Services v. Smith, 262 S.W.3d 167 (Ark. 2007), which is contrary to Blumberg,

M.E.F., and Tyler. The Arkansas Supreme Court held that the state agency charged with

administering Medicaid is the “sole entity that may determine whether a Medicaid applicant is

eligible for Medicaid, as well as for any of the deductions or allowances permitted under the

MCCA.” Ark. Dep’t of Health & Human Servs., 262 S.W.3d at 173 (emphasis added). In

reaching its decision, the appellate court analyzed those MCCA provisions that refer to a “court

order,” 42 U.S. Code Sections 1396r-5(d)(5), (f)(2)-(3). Id. at 172-73. The court agreed with

the agency’s argument that “reading the statute in its entirety makes it clear that any allocation

of a couple’s assets can only occur after a determination of Medicaid eligibility has been made.”

Id. at 172. The court noted that Section 1396r-5(b)(2) “speaks of the attribution of income ‘for

purposes of the post-eligibility income determination’” and that Section 1396r-5(d)(1) “permits

deductions or allowances from the institutionalized spouse’s income ‘after an institutionalized

spouse is determined . . . to be eligible for medical assistance.’” Id. (quoting 42 U.S.C. §§

1396r-5(b)(2), (d)(1)). The court noted that Congress expressly had authorized state and local

agencies to determine Medicaid eligibility under 42 U.S. Code Section 1396(a)(a)(5). Id.

Furthermore, the court focused on the language of Section 1396r-5(f)(2)-(3) and provided the

following analysis, which we find especially relevant to this case:



                                               14
       [The community spouse] then goes on to argue that Congress used the word
       “shall” in § 1396r-5(f)(3), thereby making the language mandatory. However,
       what [the community spouse’s] argument fails to recognize is that the word
       “shall” does not actually appear to direct DHHS to apply the court’s order.
       Reading the statute closely reveals that what the Medicaid-administering agency
       “shall” do is not apply 42 U.S.C. § 1396p to resources transferred pursuant to
       such order. Section 1396p deals with liens, adjustments and recoveries, and
       transfers of assets. That statute discusses when a lien may be imposed against the
       property of an individual who has been receiving medical assistance.

       Moreover, the fallacy in [the community spouse’s] reliance on subsections (f)(2)
       and (f)(3) becomes apparent when one reads § 1396r-5(f)(1), which provides as
       follows:

                 An institutionalized spouse may, without regard to section
                 1396p(c)(1) of this title, transfer an amount equal to the community
                 spouse resource allowance (as defined in paragraph(2)), but only
                 to the extent the resources of the institutionalized spouse are
                 transferred to (or for the sole benefit of) the community spouse.
                 The transfer under the preceding sentence shall be made as soon
                 as practicable after the date of the initial determination of
                 eligibility, taking into account such time as may be necessary to
                 obtain a court order under paragraph (3).

       (Emphasis added.) The emphasized language makes it clear that the transfers
       between an institutionalized spouse and a community spouse, as specified in this
       statute must, transpire after a determination has been made about the
       institutionalized spouse’s Medicaid eligibility.

Id. at 172-73.

¶27.   The court further noted that the community spouse could seek administrative review of

the CSMIA (the community spouse’s monthly income allowance), and the CSRA under the

MCCA’s fair-hearing provisions and then seek judicial review. Id. at 173-74 (citing 42 U.S.C.

§ 1396r-5(e)). The court ruled that agencies are “better equipped than courts, by specialization,

insight and experience, and more flexible procedures to determine and analyze underlying legal


                                                 15
issues affecting their agencies.” Id. The court concluded that the “court order” language was

“insufficient to confer jurisdiction, even impliedly, on the circuit court[,]” especially given the

fact that “sections 1396r-5(d)(5) & (f)(3) only generally reference an order of spousal support;

they do not mention a court-ordered CSRA, CSMIA, or MMMNA.” Id.

¶28.   The Missouri Court of Appeals also has held that its state courts are without jurisdiction

under the MCCA. Amos v. Estate of Amos, 267 S.W.3d 761 (Mo. Ct. App. 2008); see also

Huynh v. King, 269 S.W.3d 540 (Mo. Ct. App. 2008). Finding that the agency had primary

jurisdiction, the Missouri Court of Appeals found:

       The application of Medicaid regulations demands administrative expertise. A
       single state agency must oversee the program. Uniformity of result is critical.
       None of these objectives is furthered by conferring parallel jurisdiction on a
       probate court, and the Act’s mere reference to an “amount transferred under a
       court order,” without further explanation, is insufficient to do so.

Id.

¶29.   We find that the opinions of the Arkansas Supreme Court and the Missouri Court of

Appeals provide a more compelling interpretation of the spousal-impoverishment provisions.

Notably, 42 U.S. Code Section 1396r-5(e) specifically provides a mechanism for administrative

review and revision of the CSMIA, MMMNA, and CSRA. Furthermore, Mississippi Code

Section 43-13-116 sets forth the administrative-hearing process and provides that an aggrieved

claimant “is entitled to seek judicial review in a court of proper jurisdiction.” Miss. Code Ann.

§ 42-13-116(3)(e)(xvii) (Rev. 2009). This Court previously has ruled that “‘where a remedy

before an administrative agency is provided, relief must be sought by exhausting this remedy

before the courts will act.’” Davis v. Barr, 157 So. 2d 505, 507 (Miss. 1963) (quoting 2 Am.

                                                16
Jur. 2d Administrative Law, § 595, p. 426). This Court also has described the doctrine of

primary jurisdiction, which is relevant to the case sub judice:

       the courts cannot or will not determine a controversy involving a question which
       is within the jurisdiction of an administrative tribunal prior to the decision of that
       question by the administrative tribunal, where the question demands the exercise
       of sound administrative discretion requiring the special knowledge, experience,
       and services of the administrative tribunal to determine technical and intricate
       matters of fact, and a uniformity of ruling is essential to comply with the
       purposes of the regulatory statute administered.

Ill. Cent. R. Co. v. M.T. Reed Const. Co., 51 So. 2d 573, 575 (Miss. 1951) (quoting 42 Am. Jur.

Public Administrative Law, § 254).        However, Mrs. Alford argues that the doctrine of

administrative remedies should not apply, as the Division’s rule states:

       The CS [community spouse] share of total countable resources is the maximum
       allowed under federal law. In order for a CS to receive a share larger than the
       federal maximum, a court order would be required granting the CS a greater
       share of total resources after Medicaid had made a decision regarding spousal
       shares.

Code Miss. R. 13 000 036 at § 9210 (Rev. 1999) (emphasis added). Mrs. Alford argues that the

Division’s own rules limit its authority to grant the requested relief, and as such, an

administrative appeal is futile and a waste of resources.

¶30.   We note that this agency rule applies only to “countable resources” and does not

specifically address the agency’s ability to raise the MMMNA (the needs allowance) above the

federal maximum. We reaffirm that the “rule requiring exhaustion of administrative remedies

will be applied even though a party contends that the action of the administrative agency is

beyond the power and jurisdiction of the agency.” Everitt v. Lovitt, 192 So. 2d 422, 428 (Miss.




                                                17
1966). Furthermore, the relevant inquiry concerns the provisions of 42 U.S. Code Section

1396r-5, which the Division is bound to follow.

¶31.   Keeping in mind the doctrines of exhaustion of administrative remedies and primary

jurisdiction, we hold that the statutory language “if a court has entered an order” is insufficient

to confer upon the courts parallel jurisdiction to increase the MMMNA and CSRA. We

conclude that the plain language of the MCCA does not confer jurisdiction upon our state courts

to increase the MMMNA and CSRA prior to an exhaustion of administrative remedies.

                                        CONCLUSION

¶32.   We affirm the chancery court’s holding that it was without subject matter jurisdiction

to increase the MMMNA and CSRA prior to the Alfords exhausting their administrative

remedies.

¶33.   AFFIRMED.

     WALLER, C.J., CARLSON, P.J., DICKINSON, RANDOLPH, KITCHENS AND
PIERCE, JJ., CONCUR. GRAVES, P.J., CONCURS IN RESULT ONLY WITHOUT
SEPARATE WRITTEN OPINION. CHANDLER, J., NOT PARTICIPATING.




                                                18